Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                   PageID.37      Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JEREMY ROBINSON, #193745,

               Plaintiff,                                     Civil Action No. 20-CV-11342

vs.                                                           HON. BERNARD A. FRIEDMAN

ST. CLAIR COUNTY JAIL,
TIM DONNELLON, TRACY DECAUSSIN,
LIEUTENANT ADAMS, LIEUTENANT OLEJNIK,
JOHN MAYS, KYLE PRONE, and SERGEANT HILL,

            Defendants.
_____________________________________________/

               OPINION AND ORDER DISMISSING THE COMPLAINT

               Plaintiff Jeremy Robinson has filed a pro se complaint in which he challenges a

disciplinary proceeding that was conducted at the St. Clair County Jail in Port Huron, Michigan.

Plaintiff is confined at that jail, but he does not indicate whether he is a pretrial detainee or has

been convicted and is serving a sentence. The defendants are the St. Clair County Jail, the St.

Clair County Sheriff, and several jail employees. Plaintiff seeks declaratory, injunctive, and

monetary relief from the defendants. For the reasons stated, below, the Court concludes that

plaintiff is not entitled to the requested relief and that complaint must be dismissed.

I. The Facts

               Plaintiff alleges that on March 26, 2020, he and another jail inmate were removed

from the general population housing unit and escorted to the jail’s disciplinary detention unit

(“DDU”). Plaintiff says he was informed that he was being charged with violating a jail rule.

An officer subsequently gave him a copy of the misconduct report and told him that he had been

found guilty of threatening the commissary staff. When plaintiff asked why there had been no
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                 PageID.38      Page 2 of 10



hearing on the ticket, the officer responded that prisoners are not given a hearing for minor

misconduct. He was sent to the DDU, where inmates are locked down for twenty-three hours

out of each day. During their one free hour, they may clean their cells, shower, exercise, use the

phone, and access the jail’s electronic “kite” system.

               Plaintiff filed a grievance about the minor misconduct charge. The misconduct

report was withdrawn after officials confirmed that plaintiff had not threatened the commissary

staff. On March 28, 2020, however, plaintiff was issued a major misconduct ticket for stealing

some pens from the commissary staff on March 26, 2020. He was told that he would remain in

the DDU because the sanctions for the new misconduct charge were the same as the sanctions

for the previous charge.

               On March 28, plaintiff appealed the denial of his grievance, and on March 29 he

asked for permission to use the jail’s electronic law library. He was informed that neither he,

nor any other inmate, could use the law library unless they did so during their allotted one-hour

out of the DDU.

               On March 30, a formal hearing was held on the theft charge. Plaintiff states that

he was not given timely written notice of the hearing, but the hearing panel agreed with his due

process defense and dismissed the major misconduct charge. He was then released from the

DDU.

               Plaintiff subsequently received a response to his appeal from the denial of his

grievance about the lack of a hearing on the minor misconduct charge. The reviewing officer

denied the grievance on the grounds that plaintiff did have an informal hearing when he was sent

to the DDU for the minor misconduct and that, even though he initially was charged with an


                                                2
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                  PageID.39      Page 3 of 10



incorrect offense, he did violate a jail rule. The officer also stated that plaintiff was sanctioned

appropriately and removed from the DDU immediately after the misconduct charge was

dismissed, having served only four days in the DDU.

                Plaintiff now claims that the jail’s policy and procedures on inmate misconduct

violate state law and are unconstitutional. Specifically, plaintiff asserts that the defendants

violated the Michigan Administrative Code and his constitutional right to procedural due

process by failing to give him a hearing on the minor misconduct charge and failing to provide

him with written notice of the charges twenty-four hours before the hearing on the charges.

Plaintiff also claims that keeping him in the DDU after the minor misconduct charge was

dismissed deprived him of due process because the new charge (theft of the pens) was not based

on new information.       Additionally, plaintiff contends that the misconduct charges were

retaliation for his use of the grievance process on an unrelated medical issue. Finally, plaintiff

asserts that one of the defendants violated his First and Fourteenth Amendment rights by

restricting his access to the jail’s electronic law library after learning that plaintiff was taking

legal action.

                Plaintiff is suing the individual defendants in their personal and official

capacities. He seeks a declaratory judgment that the defendants violated his constitutional

rights, an injunction requiring the defendants to amend their misconduct policies and procedures

to conform to federal and state law, and damages and costs.

II. Discussion

       A. Legal Framework

                Pursuant to the Prison Litigation Reform Act of 1996, the Court is required to


                                                 3
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                    PageID.40      Page 4 of 10



dismiss plaintiff’s complaint if it is frivolous or malicious, fails to state a claim for which relief

can be granted, or seeks monetary relief from a defendant who is immune from such relief. See

28 U.S.C. §§ 1915(e)(2)(B) and 1915A. To prevail on a claim under 42 U.S.C. § 1983, plaintiff

must show “(1) that he . . . was deprived of a right secured by the Constitution or laws of the

United States; and (2) that the deprivation was caused by a person acting under color of law.”

Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

               Although a complaint “does not need detailed factual allegations” to survive a

motion to dismiss, the “[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and citations

omitted). A “complaint must contain sufficient factual matter, accepted as true, ‘to state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570).

               A complaint is frivolous if it lacks an arguable basis in law or in fact. See Neitzke

v. Williams, 490 U.S. 319, 325 (1989). The Court may “dismiss those claims whose factual

contentions are clearly baseless.” Id. at 327. The Court need not accept “fantastic or

delusional” factual allegations. Id. at 327-28.

B. Application

       1. Due Process

               Plaintiff alleges that his right to procedural due process under the Fifth and

Fourteenth Amendments was violated when the defendants failed to provide him with timely

written notice of the charges against him and failed to provide him with a hearing on the minor


                                                  4
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                 PageID.41      Page 5 of 10



misconduct charge. Plaintiff has no claim under the Fifth Amendment because “the Fifth

Amendment applies to the federal government, not state or local governments,” Myers v. Vill.

of Alger, Ohio, 102 F. App’x 931, 933 (6th Cir. 2004), and plaintiff seeks relief from county

officials. But plaintiff also raises his claims under the Due Process Clause of the Fourteenth

Amendment, which provides that “[n]o State shall . . . deprive any person of life, liberty, or

property, without due process of law.” U.S. Const. amend. XIV.

              Plaintiff relies on Wolff v. McDonnell, 418 U.S. 539, 563-64 (1974), in which the

Supreme Court held that state prisoners who face a loss of good-time credits as a result of

disciplinary charges for prison misconduct must receive written notice of the charges at least

twenty-four hours before a hearing on the charges. See also Moore v. Hofbauer, 144 F. Supp.

2d 877, 884 (E.D. Mich. 2001) (stating that “[t]he starting point for any discussion of the

procedural due process rights of a prisoner subject to disciplinary proceedings is Wolff v.

McDonnell,” and explaining the minimum requirements of procedural due process in cases

where good time credit can be forfeited).

              Plaintiff did not forfeit any good-time credit as a result of the disciplinary charges

in question here. He claims, nevertheless, that he was deprived of his right to procedural due

process because he had no hearing on the minor misconduct charge and because the hearing on

the major misconduct charge was held only a few hours after he received notice of that charge.

              Plaintiff has not alleged that he suffered any actionable harm. Despite the alleged

lack of timely notice, plaintiff was able to present a defense on both misconduct charges. First,

he was able to convince officials that he did not threaten the commissary staff and, second, at

the hearing conducted on March 30 he was given an opportunity to argue that his right to due


                                                5
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                  PageID.42      Page 6 of 10



process was violated when he was charged with theft. The hearing panel apparently agreed with

plaintiff, as it voided the minor misconduct report and dismissed the major misconduct charge.

Plaintiff was immediately released from the DDU, having spent a total of four days there. See

Compl., ECF No. 1, Ex. I, PageID.24; Ex. H, PageID.25; and Ex. J, PageID.23.

               Further, plaintiff has not alleged that the misconduct charges affected the duration

of his sentence (or, if he has not been convicted, the amount of time he spent in jail as a pretrial

detainee). He does claim that his confinement in the DDU resulted in the loss of privileges,

increased his depression and anxiety, and caused panic attacks with chest pain, racing thoughts,

crying episodes, and loneliness. See Compl., Claim D, ECF No. 1, PageID.16. However, a

prisoner confined in a jail may not bring a federal civil action for mental or emotional injury

suffered while in custody, absent a prior showing of physical injury or the commission of a

sexual act. See 42 U.S.C. § 1997e(e).

               Although the loss of privileges while plaintiff was confined in the DDU was not

inconsequential, his four days’ confinement in the DDU is not an “atypical and significant

hardship . . . in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S.

472, 484 (1995). See also Bishawi v. Northeast Ohio Corr. Ctr., 628 F. App’x 339, 344 (6th Cir.

2014) (concluding that a prisoner’s confinement in segregation for four days pending an

investigation of disciplinary charges did not violate his procedural due process rights); Taylor

v. Larson, 505 F. App’x 475, 478 (6th Cir. 2012) (concluding that a prisoner’s placement in

segregation for four days without notice and a hearing failed to state a due process claim where

his placement in segregation did not affect a parole decision or result in the loss of good-time

credits); Polk v. Parnell, 132 F.3d 33, 1997 WL 778511 (6th Cir. 1997) (concluding that a


                                                 6
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                  PageID.43      Page 7 of 10



pretrial detainee’s stay in disciplinary segregation for four days was not such an atypical and

significant hardship as to create a liberty interest implicating due process protections).

               The Court concludes that plaintiff is not entitled to relief on his due process claim.

               2. Retaliation

               Plaintiff's retaliation claim fails as well. He contends that defendants instigated

the disciplinary proceedings in retaliation for his administrative grievances on an unrelated

medical claim. See Compl., claim H., PageID.18. To prevail on this claim, plaintiff must show

that (1) he engaged in protected conduct, (2) an adverse action that would deter a person of

ordinary firmness from continuing to engage in that conduct was taken against him; and (3) there

is a causal connection between the two, “that is, the adverse action was motivated at least in part

by [his] protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

               Filing a nonfrivolous grievance against correctional officials is protected conduct,

see Hill v. Lappin, 630 F.3d 468, 472 (6th Cir. 2010), and placing an inmate in segregation

“could deter a person of ordinary firmness from exercising his First Amendment rights.” Herron

v. Harrison, 203 F.3d 410, 416 (6th Cir. 2000). However, the facts set forth in the exhibits

attached to the complaint disprove the alleged causal connection between the medical grievance

and the misconduct charges. Although jail officials were able to confirm that plaintiff did not

threaten the commissary staff, he admits that he took two pens from the commissary cart and that

the pens did not belong to him. See Compl., ECF No. 1, 12, PageID.8.             Further, plaintiff

indicates that the officers were aware of the theft and that they initially chose not to charge him

with theft and, instead, to charge him with the less serious charge of threatening staff. See id.,

23, PageID.11. The officer who reviewed plaintiff's appeal from the denial of his grievance


                                                 7
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                  PageID.44      Page 8 of 10



about the disciplinary proceedings stated that it was evident plaintiff took pens from the

commissary staff.     The officer also stated that, even though the initial misconduct report

incorrectly described the rule violation, plaintiff did violate a jail rule and he was given an

appropriate penalty. See id., Ex. J, PageID.23.

               Nothing in the complaint or its exhibits indicates that the misconduct charges

were fabricated in retaliation for plaintiff’s medical grievances.         Plaintiff’s conclusory

allegations of retaliatory motive, unsupported by material facts, are insufficient to state a claim

under § 1983. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005).

               3. Access to the Courts

               Finally, plaintiff alleges that one of the defendants violated his First and

Fourteenth Amendment rights by restricting his access to the jail’s electronic law library. He

states that, on March 29 he asked for permission to use the electronic law library, but he was told

that he could use the law library only during his allotted one hour out of DDU. See Compl., 17,

ECF No. 1, PageID.9. Elsewhere, plaintiff states that one of the defendants restricted his access

to the jail’s electronic law library once the officer became aware that plaintiff was taking legal

action. See id., Claim I, PageID. 18.

               Prisoner inmates have a First Amendment right of access to the courts. See

Bounds v. Smith, 430 U.S. 817, 821 (1977). However, “prison law libraries and legal assistance

programs are not ends in themselves, but only the means for ensuring ‘a reasonably adequate

opportunity to present claimed violations of fundamental constitutional rights to the courts.’”

Lewis v. Casey, 518 U.S. 343, 351 (1996) (quoting Bounds, 430 U.S. at 825). Nor did Bounds

“prescribe any specific amount of library time which prisoners must be provided; rather, access


                                                8
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                  PageID.45      Page 9 of 10



need only be reasonable and adequate.” Walker v. Mintzes, 771 F.2d 920, 931 (6th Cir. 1985).

To prevail on a claim that he was denied access to the courts, plaintiff must show that he

suffered “actual injury.” Lewis, 518 U.S. at 351-53.

               Plaintiff has not alleged that he was prevented from using the jail’s electronic law

library, and he has not shown that he suffered actual injury as a result of the limitations placed

on his use of that library. Plaintiff admits that he was able to present his due process claim

during the disciplinary proceedings and that the hearing panel agreed with him and dismissed

the misconduct charge. See Compl., 24, ECF No. 1, PageID.11. It is also clear from the

complaint that plaintiff was able to perform some legal research to support his allegations in this

case and then commence this action within approximately one month of the conclusion of the

disciplinary proceedings. Therefore, the Court concludes that plaintiff has failed to state a

plausible First Amendment claim regarding his right of access to the courts.

III. Conclusion

               For the reasons stated above, the Court concludes that plaintiff's complaint is

frivolous because it lacks an arguable basis in law. It also fails to state a plausible claim for

which relief may be granted. Accordingly,



               IT IS ORDERED that the complaint is dismissed pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A.




                                                9
Case 2:20-cv-11342-BAF-APP ECF No. 5 filed 06/22/20                          PageID.46        Page 10 of 10



                 IT IS FURTHER ORDERED that plaintiff may not proceed on appeal in forma

pauperis because any appeal from this order would be frivolous and could not be taken in good

faith. See 28 U.S.C. § 1915(a)(3).




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: June 22, 2020                                Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 22, 2020.

 Jeremy Robinson, #193745                            s/Johnetta M. Curry-Williams
 St. Clair County Jail                               Case Manager
 1170 Michigan Rd.
 Port Huron, MI 48060




                                                      10
